DETAILED ACTION	
In Applicant’s Response (RCE) dated 10/14/2020, Applicant amended claims 28 to 42; and argued against all rejections previously set forth in the Office action dated 7/14/2010.
	Claims 28-42 are pending in this case. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2014 has been entered.


Response to Arguments
Applicant’s amendment solved some of the issues of the claim language with regard to the 112 rejections. But the amendment does not help with other 112 rejections. And the applicant did not in the argument respond to those unresolved 112 rejections issues. The 103 argument is moot because of the new grounds of rejection. 



Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 28 to 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 28 applicant claims the limitation “each device display screen size having a ratio of pixels per grid unit that is a number of actual pixels divided by a number of logical grid units into which a corresponding display is divided horizontally and vertically, the ratio of pixels per grid unit being based on display pixel density and viewing distance so that the UI elements defined in the grid unit retain similar perceived size across the first display and the”. 
This limitation is highly ambiguous. It is unclear how the grid system is factored into displaying the interface. It is unclear how the pixel density and viewing distance are factored into displaying the interface. It is unclear how the grid units relate to the pixel density and viewing distance. It is unclear how the system decide what is the viewing distance since different user might view from different distance of the same output device. 

It is unclear how a ratio of pixels per grid unit relates a viewing distance. It clear whether grids defined by the expected viewing distance of the device or whether by their size or by the resolution. None of these are explained or defined in the claim.
          Applicant further claims that wherein the docking of the different accessories and the scaling of the device display screen placing the generated UI elements on generally same position based on the grid units on the first and second display.
          It is unclear what “generally same position” is. This limitation is too ambiguous. It is unclear what constitutes “generally”.
          Claim 40 is rejected for the same reason. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 28, 29, 30, 31, 38, 39, 40, 41, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al., Pub. No.: 2010/0299436A1, in view of Kang, Pub. No.: 2012/0274656A1. 

With regard to claim 28:
Khalid discloses a computing device comprising: (a) a first display (see fig. 2c for mobile device 102); (b) one or more processors; (c) computer memory; (d) one or more computer programs stored in the computer memory and configured to be executed by the one or more processors and including instructions (paragraph 74: “The client 102 and server 106 may be deployed as and/or executed on any type and form of computing device, such as a computer, network device or appliance capable of communicating on any type and form of network and performing the operations described herein. FIGS. 1B and 1C depict block diagrams of a computing device 100 useful for practicing an embodiment of the client 102 or a server 106. As shown in FIGS. 1B and 1C, each computing device 100 includes a central processing unit 121, and a main memory unit 122. As shown in FIG. 1B, a computing device 100 may include a storage device 128, an installation device 116, a network interface 118, an I/O controller 123, display devices 124a-n, a keyboard 126 and a pointing device 127, such as a mouse. The storage device 128 may include, without limitation, an operating system, software, and a client agent 120. As shown in FIG. 1C, each computing device 100 may also include additional optional elements, such as a memory port 103, a bridge 170, one or more input/output devices 130a-130n (generally referred to using reference numeral 130), and a cache memory 140 in communication with the central processing unit 121.”) for generating UI elements to provide a consistent UI as the computing device is docked with different accessories (paragraph 96 and 97: “The window management service 206 communicates with the virtual graphics driver 208 to transmit output data associated with user interfaces of resources 204 to the native display 201 and one or more external display devices 202. In some embodiments, the window management service 206 may transmit output data and associated coordinates from the virtual screen space 210 to the virtual graphics driver 208. In various embodiments, the virtual graphics driver 208 stores the output data in a virtual screen frame buffer. In many embodiments, the virtual graphics driver 208 transmits the entries in the virtual screen frame buffer to the native display 201 and external display devices 202. In many embodiments, the virtual graphics driver 208 transmits an entry in the virtual screen frame buffer to a native display 201 or an external display device 202 based on the position of the entry in the frame buffer. Referring now to FIG. 2C, a screen shot depicts one embodiment of a user-configurable display layout in which the external display device 202 displays the output data of the resources 204. In this embodiment, the output data of the resources 204 is displayed in a grid display layout. The grid display layout may include one or more cells in an arrangement. A cell may display output data associated with a resource. In some embodiments, more than one cell displays output data associated with the same resource. ”), the docking of the different accessories resulting in smooth scaling of the consistent UI,  wherein the docked accessories comprises at least one second display, wherein a size of the UI (see fig. 2c, paragraph 96 and 97: “The window management service 206 communicates with the virtual graphics driver 208 to transmit output data associated with user interfaces of resources 204 to the native display 201 and one or more external display devices 202. In some embodiments, the window management service 206 may transmit output data and associated coordinates from the virtual screen space 210 to the virtual graphics driver 208. In various embodiments, the virtual graphics driver 208 stores the output data in a virtual screen frame buffer. In many embodiments, the virtual graphics driver 208 transmits the entries in the virtual screen frame buffer to the native display 201 and external display devices 202. In many embodiments, the virtual graphics driver 208 transmits an entry in the virtual screen frame buffer to a native display 201 or an external display device 202 based on the position of the entry in the frame buffer. Referring now to FIG. 2C, a screen shot depicts one embodiment of a user-configurable display layout in which the external display device 202 displays the output data of the resources 204. In this embodiment, the output data of the resources 204 is displayed in a grid display layout. The grid display layout may include one or more cells in an arrangement. A cell may display output data associated with a resource. In some embodiments, more than one cell displays output data associated with the same resource. ”), wherein the generated UI elements provide a consistent UI across all the display sizes on the first and second displays by defining the UI elements at least partially based on the device units and the ratio of pixels per unit (paragraph 108 and 109: “Referring now to FIG. 4B, a block diagram depicts one embodiment of a graphical user interface for customizing a grid display layout. The user may select the screen space to customize according to any of the methods described in FIG. 4A. In many embodiments, the graphical user interface allows users to configure the number, size, and position of cells within a grid in which the output data for each of the plurality of resources 204 is displayed. In one embodiment, the user may add cells to the grid by selecting the user interface element 406, an "Add Cell" button. Each time the user selects the "Add Cell" button, a new numbered cell appears in the grid, and the user may delete a cell by selecting the cell and the user interface element 407, a "Delete Cell" button. In many embodiments, the user may configure the position, resolution, or both of each cell. In some embodiments, the user may configure the position by dragging and dropping the cell to the desired location. In other embodiments, the user may configure the position by entering a numerical value corresponding to the desired position for the cell. For example, the user may select a cell and input the position "2-1" to indicate the cell should appear in the second row and first column of the grid. In all of these embodiments, the remaining cells may automatically readjust their positions in response to the user's selection of a position for the new cell. In various embodiments, the user may configure the resolution of each cell. In some embodiments, the user configures the resolution by dragging and dropping a boundary of a cell to the desired size. In other embodiments, the user configures the resolution by selecting from a group of resolutions. The embodiment shown in FIG. 4B depicts a user interface element 408 in the form of radio buttons corresponding to a group of resolutions, including a radio button that permits the user to customize the resolution of the cell. In other embodiments, a user may select a resolution by selecting a check box, clicking a button, choosing a resolution from a drop-down menu, or any other known method of inputting information. ”), and wherein the docking of the different accessories and the scaling of the device display screen placing the generated UI elements on generally same position based on the units on the first and second displays (paragraph 123: “Referring now to FIG. 5C, a screen shot depicts one embodiment of a system for displaying, by an external display device 202, a second user interface 502b for a resource 204 distinct from a first user interface 502a for the resource 204 displayed by a mobile computing device 102 that is executing the resource 204. As depicted in FIG. 5C, and in many embodiments, a resource 204 may generate a plurality of user interfaces 502a and 502b, each of which may be optimized for use with a different type of display device. In one embodiment, a first user interface 502a of the plurality of user interfaces may be optimized for use with the native display 201 of a mobile computing device 102. In another embodiment, the second user interface 502b of the plurality of user interfaces may be optimized for use with an external display device 202. In various embodiments, the first user interface 502a may be displayed on the native display 201 of the mobile computing device 102 until the mobile computing device 102 is attached to an external display device 202. When the mobile computing device 102 is attached, the second user interface 502b may be displayed on the external display device 102. In some embodiments, the mobile computing device 102 may cease to display the first user interface 502a upon attachment, and in other embodiments, the mobile computing device 102 may continue to display the first user interface 502a as the external display device 102 displays the second user interface 502b.”). 
Khalid does not disclose the aspect wherein each device display screen size having a ratio of pixels per grid unit that is a number of actual pixels divided by a number of logical grid units into which a corresponding display is divided horizontally and vertically. the ratio of pixels per grid unit being based on display pixel density and viewing distance so that the UI elements defined in the grid unit retain similar perceived size across the first display and the second display,
However Kang discloses the aspect wherein each device display screen size having a ratio of pixels per grid unit (paragraph 8: “In accordance with still another aspect of the present invention, user equipment may control a dot per inch (DPI) value determined for an external device when the user equipment is connected to the external device.”) that is a number of actual pixels divided by a number of logical grid units into which a corresponding display is divided horizontally and vertically (fig. 8, paragraph 111: “Referring to FIG. 10, a DPI value may be obtained from display unit information of external device 200 at step S1010. As described above, the display unit information of external device 200 may be obtained from external device 200 or retrieved from internal memory 150 based on a device ID of external device 200. Agent 182 of user equipment 100 may obtain a DPI value for external device 200, based on the obtained display unit information of external device 200. The DPI value may be obtained from DPI table 800 shown in FIG. 8. DPI table 800 may include a plurality of DPI values 801 designated according to screen sizes 802 and screen resolutions 803. Agent 182 may refer to DPI table 800 to obtain an appropriate DPI value for display unit 210 of external device 200 based on the display unit information of display unit 210. ”)  the scaling of the device display screen placing the generated input elements on generally same position based on the grid units on the first and second displays; the ratio of pixels per grid unit being based on display pixel density and viewing distance so that the UI elements defined in the grid unit retain similar perceived size across the first display and the second display, (fig. 8, paragraph 117 to 119: “At step S1040, the default DPI value may be changed to the obtained DPI value. For example, agent 180 may request application framework 184 to change the default DPI value. Accordingly, application framework 184 may update the default DPI value included in system configuration information of user equipment 100 with the obtained DPI value. The system configuration information may include display setting information of user equipment 100. At step S1050, application framework 184 may transfer a system configuration change notification event to applications that may be in operation or that may be requested to be operated. The system configuration change notification event may be an event invoked for notifying of the applications that the default DPI value is changed to the obtained DPI value. The system configuration change notification event may be a "android.Internet.Action.CONFIGURATION_CHANGE" event. Furthermore, application framework 184 may control applications, which are in operation or requested to be operated, to reconfigure a screen layout o be displayed with the updated DPI value. At step S1060, the applications in operation or the application requested to be operated may reconfigure the image data by adjusting a screen layout based on the updated DPI value. The image data may be reconfigured by following three methods in accordance with an embodiment of the present invention.  ”) Both arts are about displaying interface on different devices and to provide user with consistent interface experience across these platforms. It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Kang to  Khalid so the interface can be displayed uniformly across multiple system using the grid system to create a uniform interface experience for the user wherein a grid system is used to measure the pixel density of the device and scale the interface based on the grid to give the users more consistent experience across multiple display devices and to produce more consistent result. 

With regard to claim 29:
Khalid and Kang disclose the device of claim 28 in which the first display is a touch sensitive display (Khalid paragraph 264: “The virtual input device 1402 may be displayed on the native display 201 on the mobile computing device 102. The virtual input device 1402 allows interaction by a user of the mobile computing device 102 with the display of output data generated by the execution of the first resource 1404. In some embodiments, the native display 201 on the mobile computing device 102 includes a touch-screen. In one of these embodiments, a touch-screen sensor includes a touch-responsive surface that detects touch input from a user of the mobile computing device 102. In another of these embodiments, the virtual input device 140 is displayed on the touch-responsive surface. In still another of these embodiments, the touch-screen sensor redirects an identification of a location of the touch input on the touch-responsive surface to an operating system on the mobile computing device 102. In another of these embodiments, the operating system redirects the identification of the location of the touch input to the second resource 1406 for processing. In still another of these embodiments, the second resource 1406 correlates the location of the touch input with a displayed user interaction element. In yet another of these embodiments, the second resource 1406 transmits an identification of a user interaction with the displayed user interaction element to the first resource 1404.”). 

With regard to claims 30 and 41:
Khalid and Kang disclose the device of claim 28 in which the second display is at least one of a desktop monitor or a TV device (Khalid paragraph 273: “A display, by an external display device, of output data generated by the executing first resource is directed (1504). In one embodiment, a window management service directs the display of output data to the external display device 124b. In one embodiment, an operating system executing on the mobile computing device 102 and in communication with the external display device 124b directs the display of output data to the external display device 124b. In another embodiment, the external display device projects the output data to an external display surface, such as a wall, screen, or other surface. In still another embodiment, the display of the output data occurs without modification to the output data generated by the execution of the first resource. In some embodiments, the output data is rendered on a secondary physical display, such as an embedded or external micro projector, heads-up display, laptop, HDTV, or other display. In one of these embodiments, displayed output from the first resource is shown via the secondary display and is, therefore, not limited to only the display capabilities of the mobile computing device display.”). 

With regard to claims 31 and 42:
Khalid and Kang disclose the device of claim 28 in which the docked accessories further include at least a keyboard or a pointing device (Khalid paragraph 133: “In some embodiments, the client 102b includes an operational or performance characteristic not provided by the mobile computing device 102a. In one of these embodiments, the client 102b has a more powerful processor and/or larger memory than the processor and memory of the mobile computing device 102a. In another of these embodiments, the client 102b provides an I/O device, display device, installation device, or other peripherals, such as a keyboard or printer not available to the mobile computing device 102a. In still another of these embodiments, the client 102b may provide a feature, a resource, or peripheral desired to be used by the user of the mobile computing device 102a For example, the user may want to access a file or an application provided on a remote machine available via a connection across a network. In yet another of these embodiments, the client 102b provides access to machines on a network 104, such as those in machine farm 38, not available to the mobile computing device 102a, or to a user of the mobile computing device 102a.”). 

With regard to claim 38:
Khalid and Kang disclose the device of claim 28 in which the generated UI elements include system indicator icons (Khalid fig. 4a, paragraph 106: “Referring now to FIG. 4A, a block diagram depicts one embodiment of a graphical user interface for customizing a dynamic display layout. In general overview, the user selects a screen space and sets parameters to configure the space. In this embodiment, the user selects a screen space from interface element 401. In various embodiments, the user may select a screen space by selecting a tab, icon, button, or radio button associated with a screen space, selecting a screen space from a drop-down menu, typing the name of a screen space into a text box, or any other methods known to persons of ordinary skill in the art. In further embodiments, the user may create a new screen space. In this embodiment, the user may create a new screen space by selecting the "Add New Display" button 403, and an interface element 401 corresponding to the new screen space may be created and added to the graphical user interface. The user may name the new screen space, assign an external display device 202 corresponding to the space, and configure the screen space according to the methods described below.”). 

With regard to claim 39:
(Khalid fig. 4a, paragraph 106: “Referring now to FIG. 4A, a block diagram depicts one embodiment of a graphical user interface for customizing a dynamic display layout. In general overview, the user selects a screen space and sets parameters to configure the space. In this embodiment, the user selects a screen space from interface element 401. In various embodiments, the user may select a screen space by selecting a tab, icon, button, or radio button associated with a screen space, selecting a screen space from a drop-down menu, typing the name of a screen space into a text box, or any other methods known to persons of ordinary skill in the art. In further embodiments, the user may create a new screen space. In this embodiment, the user may create a new screen space by selecting the "Add New Display" button 403, and an interface element 401 corresponding to the new screen space may be created and added to the graphical user interface. The user may name the new screen space, assign an external display device 202 corresponding to the space, and configure the screen space according to the methods described below.”). 

Claim 40 is rejected for the same reason as claim 1. 



Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid, in view of Kang and further in view of Stevens et al., Pub. No.: 2006/0168538A1. 

Khalid and Kang do not disclose the device of claim 28 in which the generated UI elements include a launcher bar including app icons that can be selected to open or switch to the associated app.
	However Stevens discloses The device of claim 28 in which the generated UI elements include a launcher bar including app icons that can be selected to open or switch to the an associated app (paragraph 34: “FIG. 5 is a display diagram illustrating a sidebar UI displaying a pane 502, according to one embodiment. In particular, the displayed pane is a "Question & Answer" pane, which appears on the screen when its associated icon--i.e., the Question & Answer icon--in the sidebar UI is selected. For example, a presenter or other user can select the Question & Answer icon causing the Question & Answer pane to be displayed. The presenter can then access the Question & Answer feature to, for example, answer a question posed by one of the attendees, or pose a question to an attendee or multiple attendees. When the presenter is finished using the Question & Answer feature, the presenter can click off the Question & Answer pane to close the pane. In like manner, the presenter can access the other functions or features by selecting the appropriate icon in the sidebar UI.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Stevens to Khalid and Kang so users can easily launch applications through a launcher bar without having to find individual applications on the desktop and elsewhere. 

With regard to claim 33:
(Stevens paragraph 34: “FIG. 5 is a display diagram illustrating a sidebar UI displaying a pane 502, according to one embodiment. In particular, the displayed pane is a "Question & Answer" pane, which appears on the screen when its associated icon--i.e., the Question & Answer icon--in the sidebar UI is selected. For example, a presenter or other user can select the Question & Answer icon causing the Question & Answer pane to be displayed. The presenter can then access the Question & Answer feature to, for example, answer a question posed by one of the attendees, or pose a question to an attendee or multiple attendees. When the presenter is finished using the Question & Answer feature, the presenter can click off the Question & Answer pane to close the pane. In like manner, the presenter can access the other functions or features by selecting the appropriate icon in the sidebar UI.”). 


Claims 34, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid, in view of Kang and further in view of Laligand et al., Pub. No.: 2014/0310283A1. 
With regard to claim 34:
Khalid and Kang do not disclose the device of claim 28 in which the generated UI elements include a search bar.
However Laligand discloses the aspect in which the generated UI elements include a search bar. (paragraph 23: “an activities logging module 224 for logging activities on the client device 102 into an activities log 230; [0030] an activities log display module 226 for displaying information based on the activities log 230; [0031] an activities analytics module 228 for performing analytics on the activities log 230; [0032] the activities log 230, which stores the log data of activities logged by activities logging module 224; and [0033] a home screen module 238 for presenting content and information on a home screen interface of the client device 102; and [0034] a search module 240 for searching for content stored on the client device 1102, content that is available on connected devices (e.g., device 110), content listed in television programming guides, and so on, including processing queries received in a quick search bar (e.g. quick search bar 503, FIGS. 5A-5C).”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Laligand to Khalid and Kang so the user can access search functionality easily and predictably using different accessories without having personally customize them for each individual display devices.  

With regard to claim 35:
Khalid and Kang and Laligand disclose The device of claim 34 in which the search bar is positioned horizontally across the top of the screen (Laligand fig. 5, paragraph 23: “an activities analytics module 228 for performing analytics on the activities log 230; [0032] the activities log 230, which stores the log data of activities logged by activities logging module 224; and [0033] a home screen module 238 for presenting content and information on a home screen interface of the client device 102; and [0034] a search module 240 for searching for content stored on the client device 1102, content that is available on connected devices (e.g., device 110), content listed in television programming guides, and so on, including processing queries received in a quick search bar (e.g. quick search bar 503, FIGS. 5A-5C).”).. 

With regard to claim 36:
Khalid and Kang and Laligand disclose The device of claim 34 in which the search bar is revealed by selecting a Home screen (Laligand paragraph 23: “one or more applications 220 for performing a variety of operations and accessing various content, including applications that primarily execute on the client device 102, such as games and office applications, and third party applications that access remote media content and present that content for local users, such as a remote media streaming application; [0029] an activities logging module 224 for logging activities on the client device 102 into an activities log 230; [0030] an activities log display module 226 for displaying information based on the activities log 230; [0031] an activities analytics module 228 for performing analytics on the activities log 230; [0032] the activities log 230, which stores the log data of activities logged by activities logging module 224; and [0033] a home screen module 238 for presenting content and information on a home screen interface of the client device 102; and [0034] a search module 240 for searching for content stored on the client device 1102, content that is available on connected devices (e.g., device 110), content listed in television programming guides, and so on, including processing queries received in a quick search bar (e.g. quick search bar 503, FIGS. 5A-5C).”).

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid, in view of Kang and Laligand and further in view of Harada et al., Pub. No.: 2014/0006990A1.  
With regard to claim 37:
Khalid and Kang and Laligand do not disclose the device of claim 36 in which the Home screen is displayed if a long swipe that is greater than a predetermined length from the left edge of the first display is detected.
However Harada discloses the device of claim 36 in which the Home screen is displayed if a long swipe that is greater than a predetermined length from the left edge of the first display is detected. (paragraph 89: “As described above, in the shown example, the user can scroll and display all five of the home screens 500a to 500e on the LCD 150 by the drag operation from a left end to a right end of the LCD 150, that is, the drag operation for one screen of the home screens 500. The scrolling as described above is possible, for example, when the movement amount correction unit 122 corrects the movement amount of the drag operation by multiplication of a predetermined value n, and the predetermined value n is set to the number of home screens, that is, 5, in the shown example. In this case, the predetermined value n may be a value obtained by adding a correction value c (0<c<1) to the number of home screens in consideration of variation of a position when the user is touching an end of the LCD 150. In addition, the movement amount correction unit 122 may automatically set the predetermined value n according to the set number of home screens 500.”). It would have being obvious to  Khalid and Kang and Laligand so the user can easily access a home screen using a simple long swipe gesture. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DI XIAO/Primary Examiner, Art Unit 2179